Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered. 
Applicant argues the position of the Office does not withstand scrutiny, in particular that the camera system of Petrillo (US 20150274074), may be turned on regardless of whether a target object exists ahead of the vehicle or not, which contrasts with the Applicant’s preferred system of maintaining target distance to an object only when the target object exists. Further, that Petrillo merely discloses an example in which a camera system is activated when a vehicle switches to a driving gear or a first gear from a state in which a vehicle is stopped and Ediger (US 20170072955) merely reports a certain conventional inter-vehicle distance controlling system. Thus, Applicant continues, the cited documents do not disclose a “free activation state” as recited in the claims, and therefore the claim is allowable.
Ediger does indeed report a conventional inter-vehicle distance controlling system. Ediger also  reads upon a considerable portion of the limitations of the instant application. Notably, Ediger teaches obtaining a forward distance to a preceding vehicle ([0032]), and may perform cruise control and intervehicle distance regulation ([0034], [0038]), where different control is set based on being above or below a minimum speed ([0038], [0044]), and may be switched on using pushbutton keys ([0035]). An intervehicle distance cannot be regulated when there is no external vehicle, as this would violate the very definition of the word. Cruise control is performed at least when no preceding vehicle is detected and control is enabled ([0038, 0041]). Free activation of the system is enabled when the vehicle has both a stop and go functionality allowing for regulation of intervehicle distance when below a predetermined speed and cruise control is enabled when accelerating to or above a predetermined speed ([0041], [0044]), where this is enabled using the pushbutton keys as already mentioned in combination with driver inputs to control the vehicle. As such, Ediger teaches a free activation state. What Ediger does not teach is explicitly enabling control and monitoring functions when the vehicle is stopped and no forward vehicle is present. Petrillo teaches enabling control and monitoring when the vehicle is stopped and shifts into a drive mode ([0033], [0035], [0036]). As such, by the combination of these, it would have been obvious to perform control and monitoring while stopped, which begins the operations of Ediger. 
Further, In no way does this contrast with the Applicant’s preferred system of maintaining target distance to an object only when a target object exists as this a fundamental property of existence itself. It is fundamentally impossible for a distance to an object to be controlled when the object does not exist and this is perfectly consistent throughout the entirety of the rejection. If anything, the claim’s recitation of “to enable the inter-vehicle distance control function when the host vehicle is stopped and no forward vehicle is present” is arguably not consistent with the Applicant’s own arguments because this seems to propose that somehow intervehicle distance can be regulated without the very existence of an object the Applicant has argued is so important. It is only from reading the context of the specification that the Examiner can understand that the “inter-vehicle distance control” is not entirely about regulating intervehicle distance but rather about cruise control and intervehicle distance control. It was never, at any point asserted in any rejection below that somehow intervehicle distance would be determined when no other vehicle exists. 
As such, this argument is exceptionally unpersuasive and Ediger in view of Petrillo and Sato (US 20200207348) as necessary teach each and every element of each and every claim. 
Additionally considerable language has been added notably to claim 1 without any indication whatsoever of this addition. Likewise, every single claim has been reformatted without any indication of this reformatting, indentations have been preserved in the rejection below to promote clarity. Still further, each independent claim has had antecedent basis issues introduced with this amendment as definite articles have been switched to indefinite articles as explained in the objections below again without indication of amendment. The Examiner strongly suggests the Applicant properly indicate amended language by underlining language newly introduced with the amendment and either striking through or double bracketing removed language. 

Claim Objections
Claim 1 objected to because of the following informalities: has been amended to recite “a storage configured to store the information indicating whether there is a forward vehicle of the host vehicle and the driving information of the host vehicle” (emphasis added), whereas before “the” was used rather than “a” and this has been done with no indication of this section being amended along with considerable reformatting and introducing new language. This results in it being unclear if such “a forward” vehicle is meant to be a totally different forward vehicle than the forward vehicle already introduced or a new forward vehicle and as such this has been interpreted to read “the forward vehicle”. 
Claims 11 and 17 objected to because of the following informalities: both have been amended to recite “based on the information indicating whether there is a forward vehicle of the host vehicle” (emphasis added), whereas before “the” was used rather than “a” and this has been done with no indication of this section being amended. This results in the same lack of clarity of claim 1 as explained above where it is unclear if this is meant to be the same forward vehicle as previously introduced or a new forward vehicle and has been interpreted to read “the forward vehicle”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ediger et al. (US 20170072955) in view of Petrillo et al. (US 20150274074).
In regards to claim 11, Ediger teaches a vehicle system, comprising: 
a sensing module configured to obtain information indicating whether there is a forward vehicle of a host vehicle and driving information of the host vehicle; ([0032] detection device 2 of motor vehicle 1 has a position sensor 3, which is a gps receiver, a camera arrangement 4, which is directed forward, and a distance sensor 24 for sensing the distance from the vehicle traveling ahead. If the distance sensor determines a distance then there is also a determination of a forward vehicle. If it cannot determine a distance, then there is no forward vehicle.) and 
an inter-vehicle distance controller configured to determine whether to enable an inter-vehicle distance control function, based on the information indicating whether there is a forward vehicle of the host vehicle and the driving information of the host vehicle, ([0034] cruise and follow mode controller 12 is formed by processor device 17. [0038] actuates distance control according to a setpoint acceleration. May also activate cruise control. [0041] cruise and follow control may only be active when above a minimum speed. One of ordinary skill would have understood that a vehicle is not able to regulate distance between a leading vehicle when no leading vehicle is present, but the vehicle speed may still be regulated. [0038] following control is active while a forward vehicle is detected. [0044] in other situations, if the vehicle is equipped with stop and go functionality, the vehicle may regulate inter-vehicle distance while below a minimum speed.)
wherein whether to enable the inter-vehicle distance control function is determined by determining a user intent to accelerate the host vehicle and user intent to use the inter-vehicle distance control function although the host vehicle is stopped, ([0041] cruise and follow control may only be active when above a minimum speed. One of ordinary skill in the art would have recognized that a driver must accelerate past this speed in order to allow the control to be active. This is enabling the inter-vehicle distance control function by a determination of user intent to accelerate the host vehicle. [0044] in other situations, if the vehicle is equipped with stop and go functionality, the vehicle may regulate inter-vehicle distance while below a minimum speed. This is a situation in which a vehicle is periodically stopped, where the inter-vehicle distance regulation begins when accelerated from a stop. [0035] pushbutton keys may be used to switch between active and quiescent states of the control. This is an indication of user intent to enable the inter-vehicle distance control function that is present both when the vehicle is stopped and moving. As such, Ediger teaches enabling control based on an acceleration setting the vehicle above a minimum speed with a user activated pushbutton switching control to an active state, which begins regardless of the vehicle speed, and enabling control when below a minimum speed in a stop and go situation when a user has activated a pushbutton switching control to an active state including accelerating after stopping.) and
wherein the intervehicle distance controller is configured to, ([0034] cruise and follow mode controller 12 performs operations.)
enable the inter-vehicle distance control function, when no forward vehicle is detected in front of the host vehicle and when a vehicle speed of the host vehicle is greater than or equal to a predetermined reference value, ([0038] cruise control setpoint speed is determined based on speed limit and a driver's specification. [0041] cruise control functions may only operate above a minimum speed. As such, the inter-vehicle distance control function, which includes cruise control, may operate when no forward vehicle is detected and the vehicle speed is above a minimum speed, by setting a cruise control speed for the vehicle.)
enter a free activation state of the inter-vehicle distance control function, when no forward vehicle is detected in front of the host vehicle and when a vehicle speed of the host vehicle is less than a predetermined reference value, ([0041] cruise control and following operations may only be operational above a minimum speed. When there is no vehicle in front, distance control would not be operational as it relies on determining the distance between the host vehicle and the ahead vehicle. [0044] vehicle may also have stop and go functionality which may regulate distances even below a minimum speed, but as one of ordinary skill would have understood, would not be functional when no vehicle is present. One of ordinary skill would have understood that cruise and following control may be freely activated when either a forward vehicle is determined or the vehicle travels above a minimum speed.) and
enable the inter-vehicle distance control function, in response to determining the user intent to accelerate the host vehicle or the user intent to use the inter-vehicle distance control function in the free activation state. ([0034] cruise and follow mode controller 12 is formed by processor device 17. [0038] actuates distance control according to a setpoint acceleration. [0041] cruise and follow control may only be active when above a minimum speed. One of ordinary skill in the art would have recognized that a driver must accelerate past this speed in order to allow the control to be active. This is enabling the inter-vehicle distance control function by a determination of user intent to accelerate the host vehicle. [0035] pushbutton keys may be on the operator control interface 7 which may allow the system to be switched between an active and inactive state, this is enabling the inter-vehicle distance control function in response to the user intent to use the inter-vehicle distance control function.)
Ediger does not teach:
wherein a processor is configured to enable the inter-vehicle distance control function when the host vehicle is stopped and no forward vehicle is present.
However, Petrillo teaches activating a camera based upon a user command of either shifting into a driver gear, first gear, or voice activation, which itself is an indication of user intent, and using the camera to obtain information ahead of the vehicle when the vehicle is stopped or traveling at below a threshold speed ([0033], [0036]). While below a threshold speed information from the camera is shown on a vehicle display ([0036]). The camera monitors the area in front of the vehicle and is used to determine proximity to obstacles when they are present ([0035]). One of ordinary skill would have understood the area is monitored both when an object is nearby and when it is not.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the detection device of Ediger, such that, forward camera search functionality is enabled based on user indication, where the area in front of the vehicle is monitored and while the vehicle is stopped until the vehicle travels above a threshold speed, the information of the monitored area determined through the cameras is shown on a vehicle display. This serves to begin the inter-vehicle distance control function even when the vehicle is stopped and no forward vehicle is present.  
The motivation to do so is that, as acknowledged by Petrillo, such a modification allows for increased safety of the vehicle, at minimum while entering traffic ([0008]), although one of ordinary skill would have recognized safety is enhanced at other times as well. 

In regards to claim 13, Ediger, as modified by Petrillo, teaches the vehicle system of claim 11, further comprising: a display configured to display at least one or more of the driving information of the host
vehicle, information regarding a forward vehicle in front of the host vehicle, information indicating whether to enable the inter-vehicle distance control function, and information regarding a vehicle speed set for inter-vehicle distance control when the inter-vehicle distance control function is enabled. ([0035] the operator control interface 7 has a graphic display of currently determined speed limit, setpoint speed offset, and situation dependent warning output during changeover. This is a speed set for inter-vehicle distance control function and information regarding a forward vehicle in front of the host vehicle.)

In regards to claim 14, Ediger, as modified by Petrillo, teaches the vehicle system of claim 13, wherein the inter-vehicle distance controller is further configured to:
enable the inter-vehicle distance control function, when a forward vehicle is detected in front of the host vehicle. ([0038] cruise and follow mode controller 12 and processor device 17 calculates a distance control setpoint speed, which is based on the detected distance to a vehicle traveling ahead. The distance control setpoint speed can only be calculated, which is enabling it, when a vehicle is determined to be in front of the host vehicle.)

In regards to claim 15, Ediger, as modified by Petrillo, teaches the vehicle system of claim 14, wherein the inter-vehicle distance controller is configured to:
display a minimum setting speed of the inter-vehicle distance control function or a vehicle speed preset by the user on the display, when in the free activation state of the inter-vehicle distance control function; ([0035] the operator control interface 7 has a graphic display of currently determined speed limit and setpoint speed offset. This is a speed preset by the user and may be displayed in the free activation state.) and
enter a stop hold mode for stopping enablement of the inter-vehicle distance control function. ([0035] operator control interface 7 includes pushbutton keys, which may allow the system to be switched between an active and inactive state. When the system is switched to an inactive state, this is a stop hold mode that may occur during the free activation mode.)

In regards to claim 17, Ediger teaches an inter-vehicle distance control method (Fig 2), comprising: 
obtaining, by a controller, information indicating whether there is a forward vehicle of a host vehicle and driving information of the host vehicle; ([0032] detection device 2 of motor vehicle 1 has a position sensor 3, which is a gps receiver, a camera arrangement 4, which is directed forward, and a distance sensor 24 for sensing the distance from the vehicle traveling ahead. This is driving information. [0034] electronic system has cruise and follow mode controller 12 which receives information. If the distance sensor determines a distance then there is also a determination of a forward vehicle. If it cannot determine a distance, then there is no forward vehicle.) and 
determining, by the controller, whether to enable an inter-vehicle distance control function, based on the information indicating whether there is a forward vehicle of the host vehicle and the driving information of the host vehicle, wherein whether to enable the inter-vehicle distance control function is determined by determining a user intent to accelerate the host vehicle and a user intent to use the inter-vehicle distance control function although the host vehicle is stopped; ([0034] cruise and follow mode controller 12 is formed by processor device 17. [0038] actuates distance control according to a setpoint acceleration. May also activate cruise control. [0041] cruise and follow control may only be active when above a minimum speed. One of ordinary skill would have understood that a vehicle is not able to regulate distance between a leading vehicle when no leading vehicle is present, but the vehicle speed may still be regulated and would have recognized that a driver must accelerate past a minimum speed in order to allow the control to be active. This is enabling the inter-vehicle distance control function by a determination of user intent to accelerate the host vehicle, which may be performed by a controller. [0038] following control is active while a forward vehicle is detected. [0044] in other situations, if the vehicle is equipped with stop and go functionality, the vehicle may regulate inter-vehicle distance while below a minimum speed. This is a situation in which a vehicle is periodically stopped, where the inter-vehicle distance regulation begins when accelerated from a stop. [0035] pushbutton keys may be used to switch between active and quiescent states of the control. This is an indication of user intent to enable the inter-vehicle distance control function that is present both when the vehicle is stopped and moving. As such, Ediger teaches enabling control based on an acceleration setting the vehicle above a minimum speed with a user activated pushbutton switching control to an active state, which begins regardless of the vehicle speed, and enabling control when below a minimum speed in a stop and go situation when a user has activated a pushbutton switching control to an active state including accelerating after stopping.) and 
operating, by the controller, the host vehicle as a result of the determination whether to enable the inter-vehicle distance control function. ([0038] steps 21 and 22, actuation device actuates drive device according to set acceleration determined based on either set cruise control speed or set intervehicle distance. This is operating the vehicle as a result of the determination whether to enable the control function. Alternatively, as one of ordinary skill would have understood, the vehicle would be operated differently if below a minimum speed that cruise control may be active and when no vehicle is present.)
wherein the determining of whether to enable the inter-vehicle distance control function includes: ([0034] cruise and follow mode controller 12 performs operations.)
enabling, by the controller, the inter-vehicle distance control function, when no forward vehicle is detected in front of the host vehicle and when a vehicle speed of the host vehicle is greater than or equal to a predetermined reference value; ([0038] cruise control setpoint speed is determined based on speed limit and a driver's specification. [0041] cruise control functions may only operate above a minimum speed. As such, the inter-vehicle distance control function, which includes cruise control, may operate when no forward vehicle is detected and the vehicle speed is above a minimum speed, by setting a cruise control speed for the vehicle.) 
entering, by the controller, a free activation state of the inter-vehicle distance control function, when no forward vehicle is detected in front of the host vehicle and when the vehicle speed of the host vehicle is less than the predetermined reference value; ([0041] cruise control and following operations may only be operational above a minimum speed. When there is no vehicle in front, distance control would not be operational as it relies on determining the distance between the host vehicle and the ahead vehicle. [0044] vehicle may also have stop and go functionality which may regulate distances even below a minimum speed, but as one of ordinary skill would have understood, would not be functional when no vehicle is present. One of ordinary skill would have understood that cruise and following control may be freely activated when either a forward vehicle is determined or the vehicle travels above a minimum speed.) and
enabling, by the controller, the inter-vehicle distance control function, in response to determining the user intent to accelerate the host vehicle or the user intent to use the inter-vehicle distance control function in the free activation state. ([0034] cruise and follow mode controller 12 is formed by processor device 17. [0038] actuates distance control according to a setpoint acceleration. [0041] cruise and follow control may only be active when above a minimum speed. One of ordinary skill in the art would have recognized that a driver must accelerate past this speed in order to allow the control to be active. This is enabling the inter-vehicle distance control function by a determination of user intent to accelerate the host vehicle. [0035] pushbutton keys may be on the operator control interface 7 which may allow the system to be switched between an active and inactive state, this is enabling the inter-vehicle distance control function in response to the user intent to use the inter-vehicle distance control function.)
Ediger does not teach: 
determining, by the controller, whether to enable an inter-vehicle distance control function, based on the information indicating whether there is the forward vehicle of the host vehicle and the driving information of the host vehicle, wherein whether to enable the inter-vehicle distance control function is determined by determining a user intent to accelerate the host vehicle and a user intent to use the inter-vehicle distance control function although the host vehicle is stopped, and 
wherein a processor is configured to enable the inter-vehicle distance control function when the host vehicle is stopped and no forward vehicle is present;
However, Petrillo teaches activating a camera based upon a user command of either shifting into a driver gear, first gear, or voice activation, which itself is an indication of user intent, and using the camera to obtain information ahead of the vehicle when the vehicle is stopped or traveling at below a threshold speed ([0033], [0036]). While below a threshold speed information from the camera is shown on a vehicle display ([0036]). The camera monitors the area in front of the vehicle and is used to determine proximity to obstacles when they are present ([0035]). One of ordinary skill would have understood the area is monitored both when an object is nearby and when it is not.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the cruise control and following method of Ediger, such that, forward camera search functionality is enabled based on user indication, where the area in front of the vehicle is monitored and while the vehicle is stopped until the vehicle travels above a threshold speed, the information of the monitored area determined through the cameras is shown on a vehicle display. This serves to begin the inter-vehicle distance control function even when the vehicle is stopped and no forward vehicle is present.  
The motivation to do so is that, as acknowledged by Petrillo, such a modification allows for increased safety of the vehicle, at minimum while entering traffic ([0008]), although one of ordinary skill would have recognized safety is enhanced at other times as well. 

In regards to claim 18, Ediger, as modified by Petrillo, teaches the inter-vehicle distance control method of claim 17, wherein the determining of whether to enable the inter-vehicle distance control function includes:
enabling, by the controller, the inter-vehicle distance control function, when a forward vehicle is detected in front of the host vehicle. ([0038] cruise and follow mode controller 12 and processor device 17 calculates a distance control setpoint speed, which is based on the detected distance to a vehicle traveling ahead. The distance control setpoint speed can only be calculated, which is enabling it, when a vehicle is determined to be in front of the host vehicle.)

Claims 1-3, 6-8, 10, 12, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ediger in view of Petrillo and Sato (US 20200207348).
In regards to claim 1, Ediger teaches an inter-vehicle distance controller ([0034] cruise and follow mode controller 12), comprising: 
a processor configured to determine whether to enable an inter-vehicle distance control function, based on information indicating whether there is a forward vehicle of a host vehicle and driving information of the host vehicle, to enable the inter-vehicle distance control function by determining a user intent to accelerate the host vehicle and a user intent to use the inter-vehicle distance control function although the host vehicle is stopped, ([0034] cruise and follow mode controller 12 is formed by processor device 17. [0038] following control is active while a forward vehicle is detected and actuates distance control according to a setpoint acceleration. If the distance sensor determines a distance then there is also a determination of a forward vehicle. If it cannot determine a distance, then there is no forward vehicle. [0041] cruise and follow control may only be active when above a minimum speed. One of ordinary skill in the art would have recognized that a driver must accelerate past this speed in order to allow the control to be active. This is enabling the inter-vehicle distance control function by a determination of user intent to accelerate the host vehicle. [0044] in other situations, if the vehicle is equipped with stop and go functionality, the vehicle may regulate inter-vehicle distance while below a minimum speed. This is a situation in which a vehicle is periodically stopped, where the inter-vehicle distance regulation begins when accelerated from a stop. [0035] pushbutton keys may be used to switch between active and quiescent states of the control. This is an indication of user intent to enable the inter-vehicle distance control function that is present regardless of whether the vehicle is stopped or moving. As such, Ediger teaches enabling control based on an acceleration setting the vehicle above a minimum speed with a user activated pushbutton switching control to an active state, which begins regardless of the vehicle speed, and enabling control when below a minimum speed in a stop and go situation when a user has activated a pushbutton switching control to an active state including accelerating after stopping.) and 
	wherein the processor is configured to: ([0034] cruise and follow mode controller 12 is formed by processor device 17.)
enable the inter-vehicle distance control function, when no forward vehicle is detected in front of the host vehicle and when a vehicle speed of the host vehicle is greater than or equal to a predetermined reference value, ([0038] cruise control setpoint speed is determined based on speed limit and a driver's specification. [0041] cruise control functions may only operate above a minimum speed. As such, the inter-vehicle distance control function, which includes cruise control, may operate when no forward vehicle is detected and the vehicle speed is above a minimum speed, by setting a cruise control speed for the vehicle.)
enter a free activation state of the inter-vehicle distance control function, when no forward vehicle is detected in front of the host vehicle and when a vehicle speed of the host vehicle is less than a predetermined reference value, ([0041] cruise control and following operations may only be operational above a minimum speed. When there is no vehicle in front, distance control would not be operational as it relies on determining the distance between the host vehicle and the ahead vehicle. [0044] vehicle may also have stop and go functionality which may regulate distances even below a minimum speed, but as one of ordinary skill would have understood, would not be functional when no vehicle is present. One of ordinary skill would have understood that cruise and following control may be freely activated when either a forward vehicle is determined or the vehicle travels above a minimum speed.) and
enable the inter-vehicle distance control function, in response to determining the user intent to accelerate the host vehicle or the user intent to use the inter-vehicle distance control function in the free activation state. ([0034] cruise and follow mode controller 12 is formed by processor device 17. [0038] actuates distance control according to a setpoint acceleration. [0041] cruise and follow control may only be active when above a minimum speed. One of ordinary skill in the art would have recognized that a driver must accelerate past this speed in order to allow the control to be active. This is enabling the inter-vehicle distance control function by a determination of user intent to accelerate the host vehicle. [0035] pushbutton keys may be on the operator control interface 7 which may allow the system to be switched between an active and inactive state, this is enabling the inter-vehicle distance control function in response to the user intent to use the inter-vehicle distance control function.)
Ediger does not teach:
wherein the processor is configured to enable the inter-vehicle distance control function when the host vehicle is stopped and no forward vehicle is present; and
a storage configured to store the information indicating whether there is a forward vehicle of the host vehicle and the driving information of the host vehicle,
However, Sato teaches a vehicle with an adaptive cruise control that includes a ROM storing programs and data ([0033]).
Further, Petrillo teaches activating a camera based upon a user command of either shifting into a driver gear, first gear, or voice activation, which itself is an indication of user intent, and using the camera to obtain information ahead of the vehicle when the vehicle is stopped or traveling at below a threshold speed ([0033], [0036]). While below a threshold speed information from the camera is shown on a vehicle display ([0036]). The camera monitors the area in front of the vehicle and is used to determine proximity to obstacles when they are present ([0035]). One of ordinary skill would have understood the area is monitored both when an object is nearby and when it is not.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the cruise and follow control apparatus of Ediger by incorporating the teachings of Sato and Petrillo, such that data may be stored on a ROM and forward camera search functionality is enabled based on user indication, where the area in front of the vehicle is monitored and while the vehicle is stopped until the vehicle travels above a threshold speed, the information of the monitored area determined through the cameras is shown on a vehicle display. This serves to begin the inter-vehicle distance control function even when the vehicle is stopped and no forward vehicle is present.
The motivation to incorporate a ROM is that, as one of ordinary skill in the art would have understood, data must be stored somewhere to use, and a ROM is a convenient and commercially popular solution. The motivation to operate cameras as such is that, as acknowledged by Petrillo, such a modification allows for increased safety of the vehicle, at minimum while entering traffic ([0008]), although one of ordinary skill would have recognized safety is enhanced at other times as well. 

In regards to claim 2, Ediger, as modified by Sato and Petrillo, teaches the inter-vehicle distance controller of claim 1, wherein the processor is configured to:
accelerate the host vehicle at a minimum setting speed of the inter-vehicle distance control function or a vehicle speed preset by the user, when the inter-vehicle distance control function is enabled. ([0038] a cruise control acceleration and a distance control acceleration are determined. These are compared and the lower of the two accelerations is selected for vehicle control. [0033] the cruise control acceleration includes an offset input determined by the user. [0041] the cruise and follow control may be only operable above a certain speed. This is accelerating the host vehicle at a minimum speed based on distance control or cruising.)

In regards to claim 3, Ediger, as modified by Sato and Petrillo, teaches the inter-vehicle distance controller of claim 1, wherein the processor is configured to:
enable the inter-vehicle distance control function, when a forward vehicle is detected in front of the host vehicle. ([0038] cruise and follow mode controller 12 and processor device 17 calculates a distance control setpoint speed, which is based on the detected distance to a vehicle traveling ahead. The distance control setpoint speed can only be calculated, which is enabling it, when a vehicle is determined to be in front of the host vehicle.)

In regards to claim 6, Ediger, as modified by Sato and Petrillo, teaches the inter-vehicle distance controller of claim 1, wherein the processor is configured to:
enter a stop hold mode for stopping enablement of the inter-vehicle distance control function and determine the user intent to accelerate the host vehicle or the user intent to use the inter-vehicle distance control function, when in the free activation state of the inter-vehicle distance control function. ([0035] operator control interface 7 includes pushbutton keys, which may allow the system to be switched between an active and inactive state. When the system is switched to an inactive state, this is a stop hold mode that may occur during the free activation mode.)

In regards to claim 7, Sato teaches an intentional acceleration may be determined by an accelerator pedal request above a threshold value ([0053]). Sato teaches this in the context of overriding cruise control functions, but one of ordinary skill would have recognized it is equally plausible for merely determining a general acceleration intention of the driver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the cruise and follow control system of Ediger, as already modified by Sato and Petrillo, by further incorporating the teachings of Sato, such that the user intent may be determined by an acceleration request through an accelerator pedal which may be above a threshold value.
The motivation to do so is that, as acknowledged by Sato, sudden acceleration or deceleration may cause the vehicle to become unstable or to deviate from its intended lane ([0008]). The invention of Sato has been made in part to solve this problem, as one of ordinary skill in the art would have recognized, that assessing intentional acceleration based on a threshold may allow for a safer ride.

In regards to claim 8, Ediger, as modified by Sato and Petrillo, teaches cruise control and following operations may only be operational above a minimum speed ([0041]).
Sato teaches an intentional acceleration may be determined by an accelerator pedal request above a threshold value ([0053]). Sato teaches this in the context of overriding cruise control functions, but one of ordinary skill would have recognized it is equally plausible for merely determining a general acceleration intention of the driver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the cruise and follow control system of Ediger, as already modified by Sato and Petrillo, by further incorporating the teachings of Sato, such that the user intent may be determined by an acceleration request through an accelerator pedal which may be above a threshold value and the vehicle travels at a speed where cruise control may be active.
The motivation to do so is that, as acknowledged by Sato, sudden acceleration or deceleration may cause the vehicle to become unstable or to deviate from its intended lane ([0008]). The invention of Sato has been made in part to solve this problem, as one of ordinary skill in the art would have recognized, that assessing intentional acceleration based on a threshold may allow for a safer ride.

In regards to claim 10, Ediger, as modified by Sato and Petrillo, teaches the inter-vehicle distance controller of claim 8, wherein the processor is configured to:
maintain the stop hold mode, in response to determining that the user does not have an intent to accelerate the host vehicle or an intent to use the inter-vehicle distance control function. ([0035] pushbutton keys may be on the operator control interface 7 which may allow the system to be switched between an active and inactive state, this is enabling the inter-vehicle distance control function in response to the user intent to use the inter-vehicle distance control function. When the pushbutton key has been used to switch to the inactive mode, which is the stop hold mode, the inactive mode may be maintained until the pushbutton key is used to switch to the active mode. This is maintaining the stop hold mode in response to an intent to use the inter-vehicle distance control function.)

In regards to claim 12, Ediger, as modified by Petrillo teaches the vehicle system of claim 11.
Ediger does not teach: wherein the sensing module includes:
a radar configured to sense a location and speed of an object in front of the host vehicle; and
a camera configured to capture an image of the object in front of the host vehicle.
However, Sato teaches the vehicle includes a millimeter wave radar and a camera and uses them as forward detection means ([0031]). Radars are known in the art to sense location and speed of objects and cameras are known to capture images of objects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the detection device of Ediger, as already modified by Petrillo, by incorporating the teachings of Sato, such that the detection device uses a millimeter wave radar and a camera to determine the distance and an image of the forward vehicle.
The motivation to do so is that, as one of ordinary skill would have recognized, these are common optical measuring devices that are cost effective and accurate, while also being popular in the market.

In regards to claim 16, Ediger, as modified by Petrillo, teaches the vehicle system of claim 15.
Ediger does not teach: wherein the inter-vehicle distance controller is configured to:
determine the user intent to accelerate the host vehicle or the user intent to use the intervehicle distance control function, based on strength of an accelerator pedal of the host vehicle and a vehicle speed of the host vehicle, after entering the stop hold mode.
However, Sato teaches an intentional acceleration may be determined by an accelerator pedal request above a threshold value ([0053]). Sato teaches this in the context of overriding cruise control functions, but one of ordinary skill would have recognized it is equally plausible for merely determining a general acceleration intention of the driver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance controller of Ediger, as already modified by Petrillo, by incorporating the teachings of Sato, such that the user intent may be determined by an acceleration request through an accelerator pedal which may be above a threshold value.
The motivation to do so is that, as acknowledged by Sato, sudden acceleration or deceleration may cause the vehicle to become unstable or to deviate from its intended lane ([0008]). The invention of Sato has been made in part to solve this problem, as one of ordinary skill in the art would have recognized, that assessing intentional acceleration based on a threshold may allow for a safer ride.

In regards to claim 19, Ediger, as modified by Petrillo teaches the inter-vehicle distance control method of claim 18, wherein the determining of whether to enable the inter-vehicle distance control function further includes:
displaying, by the controller, a minimum setting speed of the inter-vehicle distance control function or a vehicle speed preset by the user, when in the free activation state of the inter-vehicle distance control function; ([0035] the operator control interface 7 has a graphic display of currently determined speed limit and setpoint speed offset. This is a speed preset by the user and may be displayed in the free activation state.)
entering, by the controller, a stop hold mode for stopping enablement of the inter-vehicle distance control function; ([0035] operator control interface 7 includes pushbutton keys, which may allow the system to be switched between an active and inactive state. When the system is switched to an inactive state, this is a stop hold mode that may occur during the free activation mode.) and
Ediger does not teach:
determining, by the controller, the user intent to accelerate the host vehicle or the user intent to use the inter-vehicle distance control function.
However, Sato teaches an intentional acceleration may be determined by an accelerator pedal request above a threshold value ([0053]). Sato teaches this in the context of overriding cruise control functions, but one of ordinary skill would have recognized it is equally plausible for merely determining a general acceleration intention of the driver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the cruise control and following method of Ediger, as already modified by Petrillo, by incorporating the teachings of Sato, such that the user intent may be determined by an acceleration request through an accelerator pedal which may be above a threshold value.
The motivation to do so is that, as acknowledged by Sato, sudden acceleration or deceleration may cause the vehicle to become unstable or to deviate from its intended lane ([0008]). The invention of Sato has been made in part to solve this problem, as one of ordinary skill in the art would have recognized, that assessing intentional acceleration based on a threshold may allow for a safer ride. 

In regards to claim 20, Ediger, as modified by Sato and Petrillo, teaches the inter-vehicle distance control method of claim 19, wherein the determining of whether to enable the inter-vehicle distance control function includes:
enabling, by the controller, the inter-vehicle distance control function, in response to determining the user intent to accelerate the host vehicle or the user intent to use the inter-vehicle distance control function; ([0034] cruise and follow mode controller 12 is formed by processor device 17. [0038] actuates distance control according to a setpoint acceleration. [0041] cruise and follow control may only be active when above a minimum speed. One of ordinary skill in the art would have recognized that a driver must accelerate past this speed in order to allow the control to be active. This is enabling the inter-vehicle distance control function by a determination of user intent to accelerate the host vehicle. [0035] pushbutton keys may be on the operator control interface 7 which may allow the system to be switched between an active and inactive state, this is enabling the inter-vehicle distance control function in response to the user intent to use the inter-vehicle distance control function.) and 
maintaining, by the controller, the stop hold mode, in response to determining that the user does not have an intent to accelerate the host vehicle or an intent to use the inter-vehicle distance control function. ([0035] pushbutton keys may be on the operator control interface 7 which may allow the system to be switched between an active and inactive state, this is enabling the inter-vehicle distance control function in response to the user intent to use the inter-vehicle distance control function. When the pushbutton key has been used to switch to the inactive mode, which is the stop hold mode, the inactive mode may be maintained until the pushbutton key is used to switch to the active mode. This is maintaining the stop hold mode in response to an intent to use the inter-vehicle distance control function.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato (US 20120078484) teaches an advanced cruise control system that can determine an acceleration to be applied to the vehicle based on a determination of the lane of the vehicle.
lnoguchi et al. (US 20180079411) teaches a cruise control speed setting control apparatus that can make use of a speed limit and can adjust based on driver operations including acceleration adjustment.
Aoki et al. (US 20190345887) teaches a vehicle control device that controls deceleration of a vehicle based on a distance to a leading vehicle.
Arai et al. (US 20120053808) teaches a vehicle safe follow mode requiring driver input and including a vehicle stop hold mode.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661      

/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661